Citation Nr: 0908339	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant had service in the National Guard from August 
1985 to September 1986, which included unspecified dates of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico, denying the appellant's 
original claim for service connection for an acquired 
psychiatric disorder diagnosed as schizophrenia.  While there 
was an in-service diagnosis of a schizotypal personality 
disorder, the RO's decision was based on a finding of the 
absence of evidence of schizophrenia during service or within 
a one-year period following service discharge.  The appellant 
thereafter obtained and submitted records relating to a 
period of psychiatric hospitalization in June 1986; those 
records show an admitting diagnosis of paranoid schizophrenia 
and a final diagnosis of an adjustment disorder with a 
disturbance of conduct and behavior.  The RO through its 
September 2005 supplemental statement of the case then 
determined that the appellant was without active duty and 
therefore ineligible for a grant of service connection for 
schizophrenia.  

This appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Active military, naval or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2008).  ACDUTRA is full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c)(1).  Active military, naval or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 
2002); 38 C.F.R. § 3.6(d) (2008).

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA or INACDUTRA.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service 
department records are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203 (2008) (limiting the type of evidence accepted to 
verify service dates.)

The RO has determined that the appellant did not serve on 
active duty, but available service department records 
indicate that she had active duty for training for 
unspecified periods from August 15, 1985, to August 14, 1986, 
accumulating 48 service or retirement points during that 
time.  No active service, including ACDUTRA, is reflected in 
the allocation of such points for the period from August 15, 
1986, to the date of discharge on September 23, 1986.  
Further clarification of the appellant's dates of active 
service, inclusive of all dates of ACDUTRA and INACDUTRA, is 
needed.  

In addition, the record reflects that the appellant was 
hospitalized at the University of New Mexico Medical Center 
from June 9, 1986, to June 12, 1986, with the admission 
diagnosis being chronic paranoid schizophrenia, with acute 
exacerbation, and the final diagnosis being an adjustment 
disorder with disturbances of conduct and behavior.  It was 
noted by history alone at the time of the June 1986 
hospitalization that the appellant's mother had attempted to 
hospitalize the appellant eight years prior to June 1986, but 
the appellant reportedly had refused to leave the private 
vehicle in which she was riding once she arrived at the 
hospital.  Records relating to the June 1986 hospitalization 
also indicate a history from the appellant's sister regarding 
a hospitalization of the appellant in North Carolina eight 
weeks prior to the June 1986 hospital stay.  Records from any 
hospitalization earlier 1986 are not now on file.  The RO 
must attempt to obtain such records.  38 C.F.R. § 3.159(c)(1) 
(2008).

Available service treatment records reflect entry of a 
diagnosis in April 1986 of a schizotypal personality 
disorder, with the notation that such diagnosis was based 
upon an evaluation undertaken at the Wilford Hall Mental 
Health Clinic (WHMHC) and that there was in existence a 
mental health or hygiene record maintained at the Mental 
Hygiene Clinic, Wilford Hall Medical Center, Lackland Air 
Force Base, Texas, Building 7000.  Neither the referenced 
WHMHC evaluation, nor the mental hygiene record, is currently 
contained within the claims folder.  The RO must attempt to 
obtain such relevant evidence.  Id.

In addition, the need exists to obtain further psychiatric 
input as to the date of onset of the appellant's psychiatric 
disorder and the relationship, if any, of the one or more 
entities shown in service to current, acquired psychiatric 
disability.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008) and 38 C.F.R. § 3.159 (2008), 
the appellant should be provided notice 
of what additional information and 
evidence are needed to substantiate her 
claim for service connection for an 
acquired psychiatric disorder, inclusive 
of schizophrenia.  She should also be 
reminded that, if requested, VA will 
assist her in obtaining Federal and non-
Federal records relating to the treatment 
of her psychiatric disorder, provided 
that she furnishes sufficient, 
identifying information and written 
authorization.

The appellant should be specifically 
asked to provide any information as to 
her reported hospitalization at a North 
Carolina facility occurring eight weeks 
prior to her June 1986 hospital stay at 
the University of New Mexico Medical 
Center (UNMMC).   

Depending upon the response of the 
appellant, all assistance due her should 
then be provided by the RO/AMC, to 
include obtaining all pertinent records 
of any hospitalization of the appellant 
in the weeks or months preceding her June 
1986 UNMMC hospital stay.  

2.  The RO/AMC should request written 
verification from the service department 
or National Personnel Records Center of 
all of the applicable dates of military 
service of the appellant, including the 
specific dates of any and all periods of 
active duty, ACDUTRA, and INACDUTRA, 
which should be fully detailed in 
writing.

3.  The RO/AMC should attempt to obtain a 
complete set of all examination and 
treatment records compiled during the 
appellant's military service, including 
but not limited to, a mental health 
evaluation undertaken in or about April 
1986 at the Wilford Hall Mental Health 
Clinic and the mental health or hygiene 
record maintained at the Mental Hygiene 
Clinic, Wilford Hall Medical Center, 
Lackland Air Force Base, Texas, Building 
7000, for association with the claims 
folder.  

Efforts to obtain these Federal records 
must continue until all records are 
located and associated with the claims 
folder or until VA determines in a 
written document that all or some of the 
pertinent records do not exist or further 
attempts to locate same would be futile.

4.  Thereafter, the appellant should be 
afforded a VA psychiatric examination to 
determine the nature, approximate onset 
date and etiology of any psychiatric 
disorder that is currently present.  The 
RO must provide the examiner with the 
precise dates of any confirmed active 
duty and active duty for training 
(ACDUTRA).  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by the examiner 
should indicate whether the claims folder 
was made available and reviewed.

After reviewing the relevant evidence in 
the claims file and obtaining a detailed 
history, the examiner is requested to 
provide an opinion, as to the following:

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that any  
psychiatric disorder that is 
currently present, including 
schizophrenia, had its onset 
during any period of active 
duty or ACDUTRA served by the 
appellant or is causally linked 
to any incident of active 
service or ACDUTRA.  A 
discussion as to the date of 
onset of any such disorder and 
the relationship of those 
entities diagnosed in service 
to those shown post-service 
should be fully set forth.  

The clinician is further advised that 
that the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

Any tests deemed necessary should be 
accomplished. The examiner is requested 
to provide a rationale for any opinion 
provided.  If the clinician is unable to 
answer any question presented without 
resort to speculation, he or she should 
so indicate.

5.  Lastly, the AMC/RO should 
readjudicate the appellant's claim for 
service connection for a psychiatric 
disorder, inclusive of schizophrenia, 
based on all the evidence on file, 
including that submitted to the RO and 
Board in August and September 2008 
without a waiver for RO consideration, 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claim(s) for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s) on appeal. An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


